DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida (U.S. Patent Publication 2021/0311323).
With regard to independent claim 1, Uchida teaches eyeglasses (Figure 1, element 100) comprising: a frame (Figure 1, element 20); end pieces (Figure 1, elements 23L and 23R) attached to both end portions of the frame; and temples (Figure 1, elements 30L and 30 R) attached to back ends of the end pieces (Figure 3, elements 23L and 23R) so as to be swingable in inward and outward directions (page 2, paragraph [0031], lines 6-9), wherein the temple is oriented to be positioned from the front to the back, and along the upper parts, of an ear of a person wearing the eyeglasses (page 2, paragraph [0036], lines 1-9), a temple pad (Figure 1, elements 40L and 40R 11, page 3, paragraph [0045]) protrudes from a front end of each of the temples (Figure 1, elements 40L and 40R protrude from the front end of temples 30L and 30R, respectively, in a direction toward elements 23L and 23R), the front end of each of the temples being proximate each end piece (Figure 1, wherein each temple (30L and 30R) is proximate to each end piece (23L and 23R, respectively)), the temple pad moves inward when the temple swings outward, and the temple pad moves outward when the temple swings inward (page 4, paragraph [0058], wherein when force is applied to 32L and 32R in an outward direction, elements 42L and 42R move inward to apply gentle pressure to the temple of the user).
With regard to dependent claim 3, Uchida teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches eyeglasses wherein the temple pad is detachable attached to a mounting portion provided on a support protruding from the front end of the temple (page 4, paragraph [0060]).
With regard to dependent claim 5, Uchida teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, and further teaches eyeglasses wherein the end piece, the temple, and the support protruding from the front end of the temple have flexibility (page 4, paragraph [0058]).
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches eyeglasses comprising: a frame; end pieces attached to both end portions of the frame; and temples attached to back ends of the end pieces so as to be swingable in inward and outward directions, wherein the temple is oriented to be positioned from the front to the back, and along the upper parts, of an ear of a person wearing the eyeglasses, a temple pad protrudes from a front end of each of the temples, the front end of each of the temples being proximate each end piece, the temple pad moves inward when the temple swings outward, and the temple pad moves outward when the temple swings inward, the prior art fails to teach such eyeglasses: wherein a loosely fitting portion is provided at a front-end portion of the temple, a protrusion provided at a back end of each of the end pieces is loosely fitted to the loosely fitting portion, and swinging of the temple is restricted by contact of inner and outer sidewalls of the protrusion with inner and outer sidewalls of the loosely fitting portion, as claimed in dependent claim 2; or wherein a nose pad is attached to the frame or a lens attached to the frame, as claimed in dependent claim 4.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
08 November 2022